OPINION AND ORDER
STEPHENS, Chief Justice.
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty on two charges of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be publicly reprimanded on the charge filed May 17, 1985, Count I, for threatening to present criminal charges solely to obtain an advantage in a possible civil matter. The Board further recommends that respondent be suspended from the practice of law in this Commonwealth for a period of six months on the charge filed October 9, 1985, for failing to seek prior approval of the Kentucky Workers’ Compensation Board for his fee in a workers’ compensation action. The Board recommends that respondent by given credit for the time he has previously remained under suspension.
Having reviewed the Board’s decision, the Court adopts the findings and recommendations of the Board of Governors. As to the May 17, 1985 charge, the respondent is hereby publicly reprimanded for his conduct. As to the October 9, 1985 charge, the respondent is hereby suspended for a period of six (6) months with credit given for the time the respondent has previously remained under suspension. The respondent is directed to pay the costs of these proceedings. The respondent is relieved from complying with the provisions of SCR 3.390.
All concur, except WINTERSHEIMER, J., who does not concur.